UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7466



HENRY ANTHONY BAKER,

                                              Plaintiff - Appellant,

          versus


LARRY MULLINS, IHO; LIEUTENANT FOWLER; S.
SHORTRIDGE,   Operating   Officer;   T.  WOOD,
Sergeant; A. KILBOURNE, Sergeant; CORRECTIONAL
OFFICER COMER; J. BUTTS, Correctional Officer;
J. BOYD, Correctional Officer; R. FLEMING,
Correctional Officer; M. MULLINS, Correctional
Officer,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-466-7)


Submitted:   April 17, 2006                   Decided:   May 2, 2006


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Anthony Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry Anthony Baker appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint pursuant to

28 U.S.C. § 1915A (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Baker v. Mullins, No. CA-05-466-7 (W.D.

Va. Aug. 26, 2005).    We deny Baker’s motion for appointment of

counsel, and we find no error in the district court’s refusal to do

so.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -